Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway Decision
The decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed November 5, 2021 to make the instant application special has been granted on December 1, 2021. 
IDS
The information disclosure statements (IDS) submitted on September 14, 2020 and July 12, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on May 5, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Hargreaves et al. (U.S. Patent No. 9,268,047, hereon Hargreaves) a method (see Hargreaves, Abstract) comprising: receiving, by a computer system, a post-stack time-domain image having a first spectrum and representing one Hargreaves, Fig. 7, step s3 and column 13, lines 20-34); reconstructing, by the computer system, an increased-frequency version of the post-stack time-domain image using L1-constrained inversion a least-squares mismatch ratio, the increased-frequency version of the post-stack time-domain image comprising structural artifacts (see Hargreaves, Fig. 7, step s2, and column 16, lines 11-15, “a higher frequency cut-off for the model seismic wavelet may be chosen to provide extended frequency content as compared to the derived seismic wavelet amplitude spectrum of step s2”);  and generating, by the computer system, a combined version of the increased-frequency version of the post-stack time-domain image and the post-stack time-domain image, the combined version representing the one or more subsurface structures and having a second spectrum broader than the first spectrum (see Hargreaves, Figs. 5 and 9A, and column 19, lines 1-6, “..thus, it can be seen that processing in accordance with the technique described above allows for the provision of a modified seismic trace containing what is in effect an extended bandwidth of frequency content as compared to an input seismic trace, thereby aiding the resolution of subterranean features”); 
However Hargreaves does not disclose the steps of “removing, by the computer system, the structural artifacts from the increased-frequency version of the post-stack time-domain image using singular value decomposition (SVD); combining, by the computer system, the increased-frequency version of the post stack time-domain image with the post-stack time domain image using a weighting factor”, further in the construction the instant application uses a L0 constrained inversion rather than the L1 constrained inversion as noted in Hargreaves,” as noted in claims 1, 8 and 15 of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lailly et al. (U.S. Patent No. 6,311,133) discloses 3D pre-stack seismic data migration method. 
Zhou et al. (U.S. Patent No. 6,317,695) discloses seismic data processing method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857